                                                           UNITED STATES DISTRICT COURT
                                                                     FOR THE
                                                               DISTRICT OF VERMONT


                            ITHERM TECHNOLOGIES, L.P.,
                                       Plaintiff,

                                              v.                                             CASE NO. 2-20-CV-24

                            HIGH FREQUENCY POWER, LLC,


                                              Defendant.

                                                             STIPULATION OF DISMISSAL

                                     Plaintiff ITherm Technologies, L.P. and Defendant High Frequency Power, LLC, hereby

                            STIPULATE AND AGREE that all claims and counterclaims which are, were or could have been

                            asserted by them against each other in this action are hereby DISMISSED WITH PREJUDICE,

                            each party to bear its own costs and attorneys’ fees.

                                                                  PLAINTIFF ITHERM TECHNOLOGIES, L.P.

                            Date: May 29, 2020                    By: /s/ Stephen D. Ellis

                                                                  Stephen D. Ellis, Esq.
                                                                  PAUL FRANK + COLLINS P.C.
                                                                  One Church Street
                                                                  Burlington, VT 05402-1307
                                                                  802-658-2311
                                                                  sellis@pfclaw.com
                                                                  DEFENDANT HIGH FREQUENCY POWER, LLC

                            Date: May 29, 2020                    By: /s/ Lisa B. Shelkrot

                                                                  Lisa B. Shelkrot, Esq.
                                                                  LANGROCK SPERRY & WOOL, LLP
                                                                  210 College Street, 4th Floor
PAUL FRANK + COLLINS P.C.
                                                                  Burlington, VT 05402-0721
     ATTORNEYS AT LAW
       P.O. BOX 1307                                              802-864-0217
BURLINGTON, VERMONT 05401
                                                                  lshelkrot@langrock.com
                            7914096_1:09541-00002
